Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 8 and 12-14 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 12 and 15-17 of prior U.S. Patent No. 11,027,786. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, and 6 of U.S. Patent No. 11,027,786 in view of Walsh US . 3,092,362.	Claims 1-3 and 6 of U.S. Patent No. 11,027,786 recite the same limitations of claims 1 and 3-6 of the instant application but fail to disclose a seat being configured to accommodate a pillion passenger behind the operator.	However, it is known in the art, as taught by Walsh to provide a bicycle 1 with a seat 40 that includes an operator seat 44 and a passenger seat 46 behind the operator seat.  Such an arrangement allows a single operator bicycle to be converted to carry a passenger.	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify US Patent 11,027,786 by using the tandem seat device disclosed by Walsh, in order to allow the single operator bicycle to be converted to carry a passenger.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	In claim 11 “the flywheel” lacks antecedent basis.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7 and 11 (as understood) is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hair, III, US 5,820,439.	Hair, III discloses a tilting vehicle comprising: 	a frame 28; 	a front wheel 48 coupled to the frame; 	a rear wheel 34 coupled to the frame and positioned rearward of the front wheel in a longitudinal direction; 	a gyroscopic rider assist device 56 operable to output a corrective moment on the vehicle in response to an input from an actuator; and 	a clutch 72 provided between the actuator and the gyroscopic rider assist device to selectively deactivate the gyroscopic rider assist device upon transition from a first condition of the vehicle to a second condition of the vehicle;	and a single flywheel 66.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US 2020/0102043 in view of Walsh US 3,092,362	Zhang et al. discloses a tilting vehicle comprising:	a frame 104;	a front wheel 172 coupled to the frame;	a rear wheel 144 coupled to the frame and positioned rearward of the front wheel in a longitudinal direction;	a seating area including at least one seat 140 positioned to support a rider between the front wheel and the rear wheel; and	a gyroscopic rider assist device 108 provided within an enclosure 512 behind the seating area and above the rear wheel;	wherein the gyroscopic rider assist device enclosure is a faux cargo trunk that is permanently fixed closed.
	Zhang et al. fails to disclose the seat being configured to accommodate a pillion passenger behind the operator.	However, it is known in the art, as taught by Walsh to provide a bicycle 1 with a seat 40 that includes an operator seat 44 and a passenger seat 46 behind the operator seat.  Such an arrangement allows a single operator bicycle to be converted to carry a passenger.	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang et al. by using the tandem seat device disclosed by Walsh, in order to allow the single operator bicycle to be converted to carry a passenger.
Allowable Subject Matter
Claims 15-20 are allowed.

Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  	Regarding claim 15, the prior art fails to disclose or suggest the recited tilting vehicle and including a cargo trunk positioned behind the seating area and above the rear wheel and having a body and lid that opens to provide selective access to an interior of the cargo trunk; and a gyroscopic rider assist device provided within the cargo trunk interior such that opening the lid provides selective access to the gyroscopic rider assist device and a cargo volume of the cargo trunk.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646. The examiner can normally be reached Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



August 4, 2022